Citation Nr: 1018759	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  04-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to intervertebral 
disc syndrome (IVDS) of the thoracolumbar spine.  

2.  Entitlement to a rating in excess of 40 percent for IVDS 
of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to December 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in San 
Juan, the Commonwealth of Puerto Rico.  

In a June 2008 decision, the Board denied service connection 
for an acquired psychiatric disorder, and an increased rating 
for IVDS of the thoracolumbar spine.  The Veteran appealed 
that decision to the Veterans Claims Court.  In October 2009, 
the Court Clerk granted a Joint Motion for Remand which 
vacated the Board's June 2008 decision and remanded the 
issues to the Board for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Pursuant to the October 2009 Joint Motion for Remand, the 
Board's June 2006 remand had requested a VA examiner 
determine, in part, if the Veteran's current psychiatric 
disorder was caused or aggravated by a service-connected 
disability.  In a December 2006 examination, a VA examiner 
stated the Veteran's psychiatric disability was "not caused 
by or a result of service, nor was not aggravated by [his 
service-]connected thoracolumbar spine disability."  The 
examiner did not address whether the Veteran's service-
connected thoracolumbar spine disability caused his 
psychiatric disability.  Therefore, a remand for another 
examination is warranted.  

Next, before readjudication of the increased rating issue, 
the Board notes that additional private and VA treatment 
records have been added to the file subsequent to the most 
recent supplemental statement of the case (SSOC) issued in 
November 2007.  Consideration of this additional evidence by 
the agency of original jurisdiction has not been waived.  See 
38 C.F.R. § 20.1304 (2009).  Therefore, this issue must be 
remanded for consideration of all relevant evidence by the 
RO.  

Finally, the Board finds that because the Veteran was last 
examined by VA for his thoracolumbar spine disability in 
December 2006, another examination is warranted, with more 
current findings.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in San Juan, 
Puerto Rico, for the period from October 
2007 to the present.

2.  Schedule the Veteran for a psychiatric 
examination in order to determine the 
nature and etiology of any current 
acquired psychiatric disorder(s).  The 
claims folder should be provided to the 
examiner for review in conjunction with 
the examination, and the examiner should 
so state within the examination report.  

All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
express an opinion for record concerning 
the following inquiries:  

a) what is the current diagnosis, or 
diagnoses, of all currently-manifested 
acquired psychiatric disorder(s);  

b) whether it is at least as likely as 
not (probability of 50 percent or 
greater) that the Veteran's service-
connected thoracolumbar spine disability 
has caused his current acquired 
psychiatric disorder(s);  

c) if no direct relationship is found, is 
it at least as likely as not (probability 
of 50 percent or greater) that the 
Veteran's acquired psychiatric 
disorder(s) has increased in severity as 
a result of a service-connected 
thoracolumbar spine disability; and  

d) if it is determined that an acquired 
psychiatric disorder was not caused by or 
aggravated by a service-connected 
thoracolumbar spine disability, provide a 
rationale for any findings contrary to 
those opinions expressed by the 
psychiatrist for the Commonwealth of 
Puerto Rico Corporation of the State 
Insurance Fund, Dr. CPC in February 1996, 
and Dr. PDS.  

The complete rationale for any medical 
opinions expressed by the examiner should 
be provided.  

3.  Schedule the Veteran for an 
examination to determine the severity of 
his thoracolumbar spine disability. The 
claims file must be reviewed by the 
examiner in conjunction with the 
examination and the examiner should so 
state within the examination report.  

The examiner should describe all 
symptomatology due to the Veteran's 
thoracolumbar spine disability, including 
neurological manifestations.  All tests 
deemed necessary by the examiner, 
including X-rays, should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
reports.  All pertinent X-ray, EMG 
testing, CT scans and MRI results should 
be discussed.  

After examining the Veteran and reviewing 
his claims file, the examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.  
The examiner should identify the objective 
manifestations attributable to the 
Veteran's thoracolumbar spine disability.  
Any musculoskeletal and neurologic 
dysfunction involving the thoracolumbar 
spine should be described in detail.  

4.  Upon receipt of the examination 
reports, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided and full 
compliance has been obtained with the 
Board's remand orders.  If any information 
is deemed lacking, the AMC/RO should refer 
the report to the examiners for 
corrections or additions.  

5.  Thereafter, re-adjudicate the claims 
on appeal in light of all additional 
evidence of record.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response, and the 
claims folder should then be returned to 
the Board, if in order.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The Veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

